                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Brenda C. Armstead, a/k/a Brenda       )
Cecelia Clark Armstead,                ) C/A No. 3:19-1722-MBS
                     Plaintiff,        )
                                       )
       vs.                             )
                                       )    OPINION AND ORDER
United States Office of the President, )
                                       )
                      Defendant.       )
____________________________________)

        Plaintiff Brenda C. Armstead, proceeding pro se, filed a complaint on June 17, 2019,

asserting that the constitutional rights of African Americans and Native Americans have been

violated. See 42 U.S.C. § 1983. Plaintiff seeks the elimination of the office of the United States

President, to be replaced by a new world order; the issuance of a social security credit card with any

balance due to be paid by the International Court; the appointment of a judge by Mexico to resolve

any further border disputes between the United States and Mexico; and the voluntary return at

government expense of African Americans to Africa. In accordance with 28 U.S.C. § 636(b) and

Local Rule 73.02, D.S.C., this matter was referred to United States Magistrate Bristow Marchant for

pretrial handling.

        The Magistrate Judge reviewed the complaint pursuant to the provisions of 28 U.S.C. §

1915(e)(2)(B). The Magistrate Judge first noted that Plaintiff’s complaint contains allegations that

are generally incomprehensible and nonsensical. The Magistrate Judge also noted that Plaintiff has

failed to explain any harm she has suffered from any acts of Defendant. The Magistrate Judge

observed that any claims by Plaintiff regarding negligence are not actionable under § 1983. Finally,

the Magistrate Judge stated that Plaintiff, as a layperson, lacks authority to represent the interests of
others.1 Accordingly, the Magistrate Judge recommended that the complaint be summarily dismissed

without prejudice and without issuance and service of process.

        The Magistrate Judge further noted that Plaintiff had applied to proceed in forma pauperis,

but that Plaintiff’s application form showed take-home wages of $2,530.00 per month, zero debt, and

$1,650.00 in a savings account. The Magistrate Judge found that Plaintiff would not be rendered

destitute by paying the fee of $400.00 ($350.00 filing fee plus a $50.00 administrative fee). The

Magistrate Judge therefore recommended that Plaintiff’s motion to proceed in forma pauperis be

denied. Plaintiff filed no objections to the Report and Recommendation.

        The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. Plaintiff’s complaint is summarily



1
 Plaintiff named “African Americans - United States” as the plaintiff and herself as an “interested
party” in the caption of her complaint. As the Magistrate Judge explained, Plaintiff, who is not an
attorney, cannot represent the interests of another litigant. To the extent “African Americans -
United States” is denominated as a plaintiff, it is summarily dismissed.

                                                   2
dismissed without prejudice and without issuance and service of process. Plaintiff’s motion to

proceed in forma pauperis also is denied.

       IT IS SO ORDERED.


                                            /s/ Margaret B. Seymour
                                            Senior United States District Judge

Columbia, South Carolina

September 5, 2019




                                               3
